Citation Nr: 0022230	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  96-31 940A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan

THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for headaches, to 
include as due to a head injury.

4.  Entitlement to service connection for memory loss, to 
include as due to a head injury.

5.  Entitlement to service connection for disorientation, to 
include as due to a head injury.

6.  Entitlement to service connection for degenerative joint 
disease of the right first metatarsophalangeal joint.

7.  Entitlement to assignment of a higher disability 
evaluation for service-connected herniated nucleus pulposus, 
L3-L4, L4-S1, with degenerative changes in the lumbar spine, 
and with Grade I spondylolisthesis L5-S1, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1952 to April 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in June 1996, February 1997, November 1997, 
September 1998, and August 1999.  In June 1997, the veteran 
appeared at a personal hearing at the RO.



FINDINGS OF FACT

1.  There is no medical evidence of a nexus between cervical 
spine disability and any injury or disease suffered during 
his military service.

2.  The claims file includes medical evidence suggesting a 
nexus between a seizure disorder, headaches, memory loss, and 
disorientation, and an injury suffered during the veteran's 
military service.

3.  There is no medical evidence of a nexus between the 
veteran's degenerative joint disease of the right first 
metatarsophalangeal joint and any injury or disease suffered 
during his military service.

4.  The veteran's service-connected herniated nucleus 
pulposus, L3-L4, L5-S1, with degenerative changes of the 
lumbar spine and with Grade I spondylolisthesis L5-S1 is 
manifested by no more than mild intervertebral disc syndrome 
and no more than slight limitation of motion.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for cervical spine disability is not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claims of entitlement to service connection 
for a seizure disorder, for headaches, for memory loss and 
for disorientation are well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The veteran's claim of entitlement to service connection 
for degenerative joint disease of the right first 
metatarsophalangeal joint is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The criteria for entitlement to a rating in excess of 10 
percent for herniated nucleus pulposus, L3-L4, L5-S1, with 
degenerative changes of the lumbar spine and with Grade I 
spondylolisthesis L5-S1 have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40-4.46, 4.71a, 
Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims.

With respect to the claims of entitlement to service 
connection, applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as arthritis and 
epilepsies, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well-grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Cervical Spine Disability

A magnetic resonance image of the cervical spine in April 
1995 showed mild degenerative changes involving C2-C6 levels, 
most prominently at C5-6.  Mild neural foraminal encroachment 
was seen at C5-6.  VA radiological study of the cervical 
spine in April 1996 resulted in an impression of mild 
spondylosis.  There is therefore clearly a medical diagnosis 
of current cervical spine disability for well-grounded 
purposes.  Caluza.  Moreover, as noted earlier, for well-
grounded purposes, the veteran's assertions regarding 
inservice incurrence are accepted as true.  Caluza; King.  
The remaining question under the well-grounded claim analysis 
is whether or not the claims file includes medical evidence 
of a nexus or link between the current cervical spine 
disability and the veteran's service. 

The Board notes that there are numerous references in service 
medical records pertaining to complaints, findings and 
treatments for a low back condition.  However, service 
medical records do not document any cervical spine 
complaints.  While there is one November 1957 reference by an 
examiner to problems with the upper extremity which appeared 
to be one of an outlet type, namely a C-7 or 8 compression, 
there is otherwise no documentation of any injury or disorder 
to the cervical spine.  The Board notes that the reports of 
VA hospitalizations in the late 1950's after service do not 
refer to an cervical spine complaints or findings.  Moreover, 
there is no medical evidence showing any cervical spine 
disability for a number years after service, and thus no 
medical evidence of a continuity of symptoms from service on.  
Further, there is otherwise no medical opinion of record 
suggesting that the current cervical spine disability is 
related to service. 

Without medical evidence of a nexus to service, the cervical 
spine disability claim must be viewed as not well-grounded.  
38 U.S.C.A. § 5107(a); Caluza.  While the Board has accepted 
the veteran's assertions regarding inservice injury for well-
grounded purposes, there still must be medical evidence 
suggesting a link between current cervical spine disability 
and service.  In the present case, there is no medical 
evidence of a nexus to service. 

Seizure Disorder, Headaches, Memory Loss and Disorientation

With regard to these disorders, the claims file does include 
a January 1998 VA medical diagnosis of a seizure disorder as 
well language by the examiner which suggests a nexus to a 
closed head injury which.  This examination report as a whole 
effectively conveys the message that the veteran's seizure 
disorder is related to a closed head injury during service.  
It is not clear that the examiner reviewed the veteran's 
service medical records, and it appears that he relied on 
history furnished to him by the veteran.  However, the Board 
again notes that the veteran's assertions regarding inservice 
incurrence are accepted as true for well-grounded purposes.  
Moreover, service medical records do in fact include a number 
of references to a parachute jump injury in June 1993 as well 
as several other injuries.  The Board therefore believes the 
claim to be well-grounded.  

As to the claims based on headaches, memory loss and 
disorientation, it is not clear that there are separate 
medical diagnoses or whether they are in fact manifestations 
of the seizure disorder.  Further, the Board notes that 
service-connection has been established for psychiatric 
disability, and it may be that there is some connection to 
the psychiatric disability.  Under the circumstances, while 
recognizing the possibility that any headache, memory loss 
and/or disorientation may be related to either the seizure 
disorder and/or the service-connected psychiatric disability, 
the Board believes that they should be viewed as well-
grounded claims at this time. 

Degenerative Joint Disease Right First Metatarsophalangeal 
Joint

Service medical records from April 1954 document complaints 
of pain radiating down the right leg into the right toe.  The 
pain was specifically associated with radicular pain as 
contrasted with an unrelated toe disability.  Service medical 
records are otherwise silent as to complaints, treatment or 
diagnoses relating to the right toe.  

Thereafter, X-rays from April 1996 first demonstrate mildly 
increased radiotracer uptake in the first right 
metatarsophalangeal joint, and such findings were reported as 
"probably represent[ing] previous trauma or degenerative 
change."  

The Board finds that the veteran has failed to provide 
medical evidence of a nexus between the claimed disorder and 
any incident in service.  The first identification of a right 
metatarsophalangeal joint condition is dated in April 1996, 
nearly 40 years after service.  As no competent medical 
evidence has been introduced into the record showing a link 
between the current claim and the veteran's service, the 
veteran's claim must be denied as not well-grounded.  

II.  Increased Rating Claim.

Herniated Nucleus Pulposus, L3-L4, L4-S1, with Degenerative 
Changes in the Lumbar Spine and with Grade I 
Spondylolisthesis L5-S1

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  With a well-grounded 
claim arises a statutory duty to assist the veteran with the 
development of evidence in connection with his claim.  38 
U.S.C.A. § 5107(a).  After noting that the claims file 
includes service medical records and comprehensive treatment 
records along with several VA examinations, the Board finds 
that the record as it stands is adequate to allow for 
equitable review of the veteran's increased rating claim and 
that no further action is necessary to meet the duty to 
assist the veteran.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
veteran's claims.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the veteran's disability at issue 
beyond that already set out in this decision. 

In July 1957, a physical examination including X-rays and 
neurological examinations of the spine were all within normal 
limits.  An October 1957 discharge summary indicated that the 
veteran had pain in his back which radiated down his right 
leg, down the thigh, knee and leg into the medial foot to the 
right big toe.  An earlier treatment record reports the 
veteran with intermittent back pain, irregular occurrence, of 
variable duration and intensity.  The examiner described that 
during the previous eight months prior to that examination 
there had been occasional radiation down the posterior aspect 
of the right lower extremity.  The examiner regarded the 
veteran as describing sciatic radiation.

In January 1958 the veteran was afforded a special orthopedic 
examination.  The examiner reported that the veteran 
presented himself with multiple complaints (back, hips, 
thigh, knee, calf, and heel and occasional pain in all 
joints).  The examiner had the impression that there was a 
large functional overlay in his complaints and that he 
exaggerated his symptoms to a great extent.

The veteran was afforded a VA whole body scan in April 1996.  
A mild scattered diffuse radiotracer uptake in the 
thoracolumbar spine was noted, which was reported most likely 
related to degenerative changes.  Radiological report of the 
spine reported at the L3-L4 level a left paracentral disc 
herniation producing thecal sac effacement and somewhat 
impinging on the existing nerve root.  There was no spinal 
stenosis or foraminal stenosis.  Mild facet degenerative 
changes were present.  The disc space itself was maintained.  
At the L5-S1 level there was a broad based herniation of the 
nucleus pulposus with the left paracentral component which 
produced thecal sac effacement.  There was no spinal stenosis 
or foraminal stenosis and the existing nerve roots appeared 
intact bilaterally.  The distal space was maintained.  
Impression was left paracentral herniation of the nucleus 
pulposus at L3-4.  At L5-S1 there was a broad based 
herniation of the nucleus pulposus with a left paracentral 
component.

After review of the record, the Board concludes that the 
medical history of the veteran's low back disability from its 
derivation to the pertinent period is otherwise fairly 
summarized by the VA medical opinion dated in January 1998.  
His physical complaints consisted of a painful back mainly in 
the lower part, as well as in the right leg.  He reported 
being unable to stand too long due to the pain and numbness.  
Bending produced discomfort in the right leg.  Also the 
veteran's neck was stiff and he felt his arms were numb.  
While in service and doing a parachute jump he was injured.  
He did not feel that he was hurt.  He also reported that at 
other times he landed heavily and over a period of time and 
in such a manner that he developed low back pain.  On 
physical examination, the examiner reported the veteran's 
posture as good.  He could tiptoe.  Lower back showed normal 
lumbar lordosis.  Alignment was good and there was no 
evidence of scoliosis or kyphosis.  Pelvis was symmetrical.  
There was no cough aggravation of pain.  Muscle tone was good 
without any spasm.  Range of motion study revealed forward 
flexion 60 degrees, backward extension 15 degrees, right and 
left lateral flexion 15 degrees and right and left lateral 
rotation 10 degrees.  Both limbs were negative for any 
neurological deficiency and the straight leg raising was to 
60 degrees without complaint of back pain.  The Lasegue's 
test was negative.  EMG and nerve conduction studies of the 
right lower extremity and lumbar paraspinal were reported as 
normal.  X-ray of the lumbosacral spine showed mild 
degenerative changes in the lumbosacral area.  Diagnosis was 
chronic low back pain with mild degenerative changes in the 
lumbosacral spine.  There was no evidence of nerve root 
irritation or herniated lumbar disc.  There was no evidence 
of spondylolisthesis.  

In July 1998 the veteran was afforded another VA spine 
examination.  He reported complaints of a painful lower back, 
fairly constant, with pain going down the right leg.  Long 
walking was reported by the veteran as difficult because his 
leg tightened up.  He reported it being painful for him to 
get out of bed and difficult to stand straight.  Sometimes 
there was flare up of pain even when standing for a long 
time.  Bed rest was reported to be unhelpful in relieving the 
pain.  On physical examination, the veteran was noted as 
hardly moving his back either in active or passive attempts.  
There was frequent tremor of his trunk and limbs, and he 
broke out in a sweat.  It was not at all possible to study 
the range of motion.  The veteran complained of pain even 
while standing.  There was no objective evidence of severe 
painful motion, i.e., there was no spasm and no manifestation 
of weakness.  Yet the veteran complained of pain on gentle 
touch of his back.  Lower limb examination showed equality of 
length and the absence of atrophy.  Reflexes were present and 
equal on both sides and plantar reflex was flexor.  Diagnosis 
was subjective complaint of severe low back pain.  No 
clinical evidence of herniated disc or nerve root irritation 
was noted.  The examiner commented that the objective 
findings were highly inconsistent with subjective complaints.

Under the provisions of Diagnostic Code 5292 (limitation of 
motion of the lumbar spine), a 40 percent evaluation is 
warranted for severe limitation of motion; a 20 percent 
evaluation is warranted for moderate limitation of motion; a 
10 percent evaluation is warranted for slight limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

Under the provisions of Diagnostic Code 5295 (lumbosacral 
strain), a 40 percent evaluation is warranted where the 
disorder is severe, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward flexion, loss of lateral motion, arthritic changes 
or narrowing or irregularity of intervertebral spaces, or 
some of the above with abnormal mobility on forced motion; a 
20 percent evaluation is warranted for muscle spasm on 
extreme forward flexion and loss of lateral spine motion on 
one side; a 10 percent evaluation is warranted for 
characteristic pain on motion; a noncompensable evaluation is 
warranted where there are only slight subjective symptoms.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.

The veteran's service connected back disability has been 
evaluated pursuant to 38 C.F.R. § 4.71, Diagnostic Code 5293.  
Under the provisions of Diagnostic Code 5293 (intervertebral 
disc syndrome), a 60 percent evaluation is warranted where 
the disorder is pronounced with little intermittent relief, 
there is sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, and there are neurologic findings, 
such as absent ankle jerk, appropriate to the site of the 
diseased disc; a 40 percent evaluation is warranted where the 
disorder is severe with intermittent relief from recurring 
attacks; a 20 percent evaluation is warranted where the 
disorder is moderate with recurring attacks; a 10 percent 
evaluation is warranted where the disorder is mild.  

Under Diagnostic Code 5003 of the VA schedule for rating 
disabilities, a 20 percent  evaluation is appropriate for 
degenerative arthritis with X-ray evidence of involvement of 
two or more major joints or two or more minor joints, with 
occasional incapacitating exacerbations and a 10 percent 
evaluation is appropriate for degenerative arthritis with 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups.

Diagnostic Code 5003 of the rating schedule provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is to be assigned for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4.71, Diagnostic 
Code 5003.

The Board observes that the veteran has consistently 
complained of low back pain, but the examination reports show 
the absence of muscle atrophy, essentially normal strength in 
the lower extremities, and the absence of neurological 
deficits.  The Board also observes clinical reports routinely 
report objective findings inconsistent with subjective 
complaints.  In sum, the level of pain and impairment 
complained of by the veteran has not been objectively 
confirmed by VA examiners. While the Board has considered the 
presence of pain, it is not required to unquestioningly 
accept the veteran's subjective account of the degree of 
pain.  As the Court stated, "[i]t is the responsibility of 
the BVA . . . to assess the credibility and weight to be 
given the evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 
(1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-3 
(1992)).  It appears clear that the examiners question the 
degree of impairment due to the low back disability.  Under 
the circumstances, the Board also considers range of motion 
test results which suggest more than a slightly disabling 
condition to be questionable in light of the totality of 
clinical findings and thus of little probative value.  
Accordingly, the preponderance of the evidence is against a 
finding that the service-connected disability results in more 
than mild impairment.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, with regard to the foregoing decision, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence and 
the negative evidence to otherwise permit a favorable 
resolution of the present appeal.


ORDER

The veteran's claim of entitlement to service connection for 
cervical spine disability is not well-grounded.  Entitlement 
to service connection for degenerative joint disease of the 
right first metatarsophalangeal joint is not warranted.  
Entitlement to assignment of a higher disability evaluation 
for service-connected herniated nucleus pulposus, L3-L4, L4-
S1, with degenerative changes in the lumbar spine, and with 
Grade I spondylolisthesis L5-S1, currently evaluated as 10 
percent disabling, is not warranted.  To this extent, the 
appeal is denied. 

The veteran's claims of entitlement to service connection for 
a seizure disorder, for headaches, for memory loss and for 
disorientation are well-grounded.  To this extent, the appeal 
is granted subject to the directions set forth in the 
following remand section of this decision. 


REMAND

Having found the service connection claims based on a seizure 
disorder, headaches, memory loss and disorientation to be 
well-grounded, a duty to assist the veteran arises.  38 
U.S.C.A. § 5107(a).  The Board believes that medical 
considerations in determining the relationships between such 
medical findings and the veteran's service and/or his 
service-connected psychiatric disability are complex and that 
additional development is necessary to allow for equitable 
and informed appellate review. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any VA medical records (not already 
in the claims file) documenting any 
ongoing treatment for a seizure disorder, 
headaches, memory loss, disorientation 
and the veteran's service-connected 
psychiatric disability should be obtained 
and made of record. 

2.  The veteran should be scheduled for 
special VA neurological and psychiatric 
examinations.  It is imperative that the 
claims file be made available to the 
examiners for review in connection with 
the examinations, and any indicated 
special tests and studies should be 
accomplished.  The neurological examiner 
should clear indicate whether a seizure 
disorder is capable of medical diagnosis.  
If so, then the examiner should offer an 
opinion as to whether it is at least as 
likely as not due to an injury during 
service.  The examiner should also offer 
an opinion as to the relationship, if 
any, between the seizure disorder and any 
headaches, memory loss and 
disorientation.  The psychiatric examiner 
should offer and opinion as to the 
relationship, if any, between the 
veteran's service-connected psychiatric 
disability and any headaches, memory loss 
and disorientation.  A detailed rationale 
for all opinions expressed would be 
helpful and is hereby requested. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the seizure disorder, 
headaches, memory loss and disorientation 
claims can be granted.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to assist the veteran and to 
ensure an adequate record for appellate review.  The veteran 
and his representative are free to submit additional evidence 
and argument in support of the matters addressed in this 
remand. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 
- 13 -


- 1 -


